Citation Nr: 0905958	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  04-00 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for hepatitis C.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to 
December 1971.  His decorations include the Vietnam Service 
Medal and the Vietnam Campaign Medal.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO).

This claim was remanded by the Board for additional 
development in May 2005.  The case was returned to the Board 
and in January 2006 the Board denied the Veteran's claim.  
The Veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court), and in October 2007 
the Court issued a memorandum decision vacating and remanding 
the January 2006 Board decision.  

In September 2008 the Board requested a medical expert 
opinion in this case.  An expert's report was obtained and in 
November 2008 the Veteran was sent a copy of the report and 
allowed 60 days to review the report and submit any 
additional evidence or argument.  The Veteran's 
representative subsequently submitted additional argument.  
The case is now before the Board for appellate review.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  Hepatitis C was not present in service or for many years 
afterward, and it is not etiologically related to service.




CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2008)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the Veteran in May 2005 that fully addressed all 
three notice elements.  The letter informed the Veteran of 
what evidence was required to substantiate the claim and his 
and VA's respective duties for obtaining evidence.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the Veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in September 2005 
after the notice was provided.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
May 2005 notification letter did not address either the 
rating criteria or effective date provisions that are 
pertinent to the Veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.      

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record statements from the 
Veteran, private medical records, VA treatment records, 
service personnel records and service treatment records.  
There is no indication that any other treatment records exist 
that should be requested, or that any pertinent evidence has 
not been received.  A VA opinion was obtained in connection 
with this claim.  

Private records for treatment and examination of the 
Veteran's orthopedic disabilities indicate that he was found 
totally disabled by the Social Security Administration (SSA).  
The Board observes that the record does not contain a copy of 
the SSA determination granting such benefits or the clinical 
records considered in reaching the determination.  There has 
been no argument that the SSA records are pertinent to the 
claim being adjudicated in this decision as to require that 
additional adjudication resources be expended to obtain these 
records.  See 38 U.S.C.A. § 5103A(b), (c); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  

The Board finds that the SSA records are not pertinent or 
relevant to the Veteran's claim of entitlement to service 
connection and, as such, there is no violation of the duty to 
assist by VA in this regard.  See Loving v. Nicholson, 19 
Vet. App. 96 (2005); cf. Hayes v. Brown, 9 Vet. App. 67 
(1996).  There is a current diagnosis of hepatitis C and in-
service notations about risk factors for hepatitis C.  Thus, 
the missing element necessary to establish service connection 
in this case is a competent medical opinion linking the 
Veteran's hepatitis C to his military service.  Records 
showing treatment or severity after 1995 would not aid in 
substantiating the Veteran's claim.  The Veteran has not 
indicated that he was diagnosed with hepatitis prior to 1995 
or that any medical professionals have opined about the 
etiology of hepatitis C.  Records from the Veteran's 
providers have been obtained and there is no indication that 
there is any outstanding medical evidence pertaining to 
hepatitis C.  Moreover, there is no indication that the 
Veteran is receiving SSA disability benefits because of 
hepatitis C or that any records pertaining to hepatitis C 
were obtained in connection with his SSA disability claim.  
Therefore, it appears that further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess/Hartman, 19 Vet. App. 473.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman, 19 Vet. App. 473; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection 

The Veteran asserts that he has hepatitis C due to his active 
duty military service.  He contends that he might have 
contracted hepatitis C during service as the result of 
injections, blood drawings, dental work with anesthesia, 
painkiller injection and stitches for a cut on his right 
hand, treatment for venereal disease, and from treatment and 
surgery for his service-connected left knee disability.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against a finding that 
the Veteran has hepatitis C as a result of his active 
military service.  The Veteran's service treatment records do 
not contain any evidence of complaints, treatment or 
diagnosis of hepatitis during service.  In October 1969 the 
Veteran lacerated his right hand, which was treated with 
suturing.  While service medical treatment records reflect 
that the Veteran underwent a left knee arthrotomy and 
excision of softened osteochondral area, medial left femoral 
condyle, in December 1970, and follow-up treatment at the 
Valley Forge General Hospital, those records do not show the 
Veteran received any blood transfusion during the procedure.  
The operation report states that blood loss was negligible 
and that the only fluids administered were Ringers Lactate.  
Epididymitis is noted during service.  Blood was drawn during 
service and the Veteran received inoculations.  The Veteran 
also received some dental treatment.  
        
A 1995 post-service private treatment record concerning 
possible ankle surgery noted that ankle surgery previously 
had to be cancelled in July 1995 as studies indicated a 
history of hepatitis and the Veteran needed further medical 
evaluation.  A VA outpatient treatment record dated in 
September 2002 shows that the Veteran was treated for alcohol 
abuse, liver disease, chronic abdominal pain, and hepatitis 
C.

The first showing of hepatitis C is not until 1995, more than 
20 years after the Veteran's separation from service.  This 
is evidence against the Veteran's claim that he has had 
hepatitis C since service.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  The Board is well aware that tests for hepatitis C 
were not readily available during the Veteran's period of 
service and did not become prevalent until some years later.  
There were tests during this time, however, that revealed 
non-A and non-B hepatitis.  In other words, there was testing 
that could reveal abnormality.  The lack of treatment, while 
certainly not dispositive, is still a factor weighing against 
the claim.      

In October 2008 an opinion on this case was received from a 
VA physician who is a Professor of Medicine in the Department 
of Internal Medicine, Division of Infectious Diseases, at a 
University School of Medicine and a Section Chief, Infectious 
Diseases, at a VA Medical Center.  The physician reviewed the 
medical records and documented the relevant history.  He 
explained that hepatitis C can be acquired by sexual means, 
sharing contaminated needles, through the application of 
tattoos when improperly sterilized equipment is used, and by 
receipt of contaminated blood products.  According to the 
physician, there is no evidence in the record that 
contaminated needles were used for any procedure the Veteran 
underwent while in the military and he did not receive a 
blood transfusion.  It is possible that the Veteran could 
have acquired HCV (hepatitis C virus) by sexual means while 
serving but there is no way to establish or refute this 
possibility.  It was noted that the occurrence of documented 
venereal disease during service would support possible sexual 
acquisition, and the Veteran claimed to have been treated for 
"VD" during his service.  According to the physician, the 
epididymitis the Veteran was treated for in April 1970 may 
have been sexually acquired and thus could be considered a 
venereal disease.  The physician concluded by stating that, 
nevertheless, he could find no compelling evidence that the 
Veteran contracted HCV infection while in the military 
service and must conclude that an association between this 
infection and military service is highly unlikely.  

The Board has given the October 2008 opinion high probative 
value as it was made by an expert in infectious diseases 
after a review of the relevant evidence, and importantly, 
because a logical rationale for the opinion was provided.  
There is no medical opinion in conflict with this opinion.  
While the Veteran asserts that he has hepatitis C as a result 
of his service, as a lay person without the appropriate 
medical training and expertise, he simply is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or the origins of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), (citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992)).  

For all the reasons above, the Board finds that the 
preponderance of the competent evidence is against a finding 
of in-service hepatitis C and a nexus between the post-
service diagnosis of hepatitis C and service.  Thus, service 
connection is denied, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for hepatitis C is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


